25 So. 3d 701 (2010)
Gregory DOCTOR, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-6599.
District Court of Appeal of Florida, First District.
January 21, 2010.
Anabelle Dias of Anabelle Dias, P.A., Tallahassee, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal is sua sponte treated as one alleging ineffective assistance of appellate counsel. As counsel concedes, her failure to respond to an order of this court resulted in the dismissal of petitioner's timely direct appeal in case number 1D09-4531. Under these circumstances, reinstatement of that appeal is appropriate. Accordingly, the petition is granted and the appeal in case number 1D09-4531 will be reinstated by separate order in that proceeding.
VAN NORTWICK and CLARK, JJ., and BERGER, WENDY, Associate Judge, concur.